NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted July 20, 2012
                                   Decided July 27, 2012.

                                           Before

                            KENNETH F. RIPPLE, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge


UNITED STATES OF AMERICA,                           ]   Appeal from the United
        Plaintiff-Appellee,                         ]   States District Court for
                                                    ]   the Southern District of
No. 12-1360                         v.              ]   Illinois.
                                                    ]
DAMA E. MILLER,                                     ]   No. 4:11-cr-40044-JPG-1
        Defendant-Appellant.                        ]
                                                    ]   J. Phil Gilbert,
                                                    ]        Judge.
                                                    ]

       Appellant pleaded guilty to possession of chemicals to make methamphetamine and
conspiracy to distribute methamphetamine.  In her plea agreement, she waived her right to
appeal her conviction or sentence unless her sentence was above the greater of the
guidelines range or any statutory minimum.  She then was sentenced to 180 monthsʹ
imprisonment, which was within the calculated guidelines range of 168 to 210 months and
was above the statutory minimum of 120 months.  Appellant filed a notice of appeal despite
her waiver, and her appointed counsel has concluded that the appeal is frivolous and
moves to withdraw. See Anders v. California, 386 U.S. 738 (1967). Appellant has not
responded to counselʹs submission. See Cir. R. 51(b).

        As her lawyer acknowledges, appellant’s waiver of her right to appeal makes this
case frivolous. Appellant has told counsel that she does not want to challenge her guilty
pleas, and thus the lawyer properly omits from his Anders brief any discussion about the
No. 12‐1360                                                                                                                                 Page 2



plea colloquy or the voluntariness of appellantʹs guilty pleas. See United States v. Knox, 287
F.3d 667, 670–72 (7th Cir. 2002). And since an appeal waiver stands or falls with the guilty
plea, United States v. Sakellarion, 649 F.3d 634, 638–39 (7th Cir. 2011); United States v. Cole, 569
F.3d 774, 776 (7th Cir. 2009), the appeal waiver must be enforced.

     IT IS ORDERED that counsel’s motion to withdraw is GRANTED and the appeal is
DISMISSED.